Citation Nr: 1522112	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-19 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral eye disability.

2.  Entitlement to rating in excess of 20 percent for a low back disability, to include restoration of a 40 percent rating.

3.  Whether the Veteran is competent for the purpose of handing VA benefit payments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to August 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions issued in June 2009, October 2009, and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board recognizes that the Veteran requested a Board videoconference hearing by way of his substantive appeal.  The hearing was scheduled for a date in November 2014.  He was notified by way of a letter dated in October 2014, but he failed to appear for the hearing.  He has not provided a reason for the failure to appear or requested that the hearing be rescheduled; thus, the Board deems the hearing request withdrawn.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

In May 2010, the Veteran filed a claim to reopen a previously denied claim of service connection for tinnitus.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The low back issue and the competency issue are addressed in the REMAND that follows the decision below.



FINDINGS OF FACT

1.  Entitlement to service connection for bilateral eye disability was denied in an unappealed rating decision issued in October 2002.

2.  Evidence added to the record subsequent to the October 2002 rating decision is cumulative or redundant of the evidence previously of record or it does not relate to an unestablished fact necessary to substantiate the claim and is not sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for service connection for bilateral eye disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in March 2009, prior to the initial adjudication of the claim to reopen.

In addition, the service treatment records and all available post-service medical evidence identified by the Veteran are of record.  Neither the Veteran nor his representative has identified any existing evidence that could be obtained to substantiate the claim to reopen.  The Board is also unaware of any such evidence.  The Board acknowledges that a VA examination was not provided and a VA medical opinion was not obtained in response to the claim to reopen, but notes that VA is not required to provide an examination or obtain an opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

In sum, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the claim to reopen.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).




Analysis

The Veteran originally filed his claim of entitlement to service connection for a bilateral eye disability in July 2002.  In an October 2002 rating decision, the RO denied the claim because the medical evidence showed that he had refractive error, which is not a disease or injury for VA compensation purposes.  The Veteran did not appeal this decision.

The evidence of record at the time of the October 2002 rating decision included the Veteran's service treatment records, which show that he was found to have defective vision at the time of his September 1975 enlistment examination, with distant vision of 20/25 for the right eye and 20/20 for the left eye, and near vision of J-2 for both eyes.  A July 1978 eye consultation record shows a diagnosis of hyperopia and a finding of uncorrected vision for distance of 20/200 for both eyes.  A May 1979 separation examination report shows the Veteran was found to have eye refraction and defective visual acuity, uncorrected, for both eyes; his distant vision was 20/25 for the right eye and 20/70 for the left eye, and his near vision was 20/25 for the right eye and 20/20 for the left eye.  The record also included private medical records showing that the Veteran received post-service treatment for blurred distance and near vision.  The private records also note his history of serving as welder in the military.  

The pertinent evidence that has been received since the RO's October 2002 rating decision includes VA medical records, which note the Veteran's ongoing post-service treatment for refractive error in April 2004, May 2008, October 2008, December 2009, September 2013, and November 2013.  The record also now includes a February 2009 statement from the Veteran asserting that daily exposure to a welder's torch as part of his in-service duties as a welder damaged his vision and caused the claimed eye condition.

The Board finds the evidence received since the October 2002 rating decision to be cumulative and redundant in nature.  No competent evidence showing that the Veteran's impaired vision is due to a disease or injury, as opposed to refractive error, has been added to the record.  Therefore, none of the evidence added to the record is new and material.

Accordingly, reopening of the claim is not warranted.


ORDER

New and material evidence having not been received, reopening the claim of entitlement to service connection for bilateral eye disability is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining claims are decided.

Low Back Disability

The Veteran was most recently afforded a VA examination to assess the severity of his low back disability in October 2013.  Medical evidence dated after the examination suggests a worsening of the back disability, namely a September 2014 VA treatment record evidencing decreased thoracolumbar spine range of motion.  As the evidence shows that the Veteran's low back disability may be of a greater severity than reflected by the October 2013 examination report, the Board finds that a remand to afford the Veteran a current VA examination is in order. 


Competency

The Veteran asserts that he is competent to handle the disbursement of VA monetary benefits.  In the September 2010 rating decision, the RO determined that the Veteran was not competent for this purpose.

A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including the capacity to manage disbursement of funds without limitation.  See 38 C.F.R. § 3.353(a).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, VA will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, the facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c).  The Board notes that there is a presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

In this case, a May 2010 VA examiner noted that the Veteran presented with ongoing paranoid schizophrenia that was only partially controlled with an aggressive medication regimen.  Based on the examination results and review of the record, the examiner determined that the Veteran was incompetent for VA purposes and was unable to manage his own money in his best interest.  The examiner commented that although the Veteran reported that he handled his own money, this likely contributed to his current destitute state, homelessness, unemployment, and lack of sufficient support.  However, the examiner noted that the Veteran had been able to utilize resources through a homeless shelter and that he paid $200.00 a month for room and board there, and an additional $40.00 monthly storage fee. 

The Board finds the May 2010 examiner's opinion and comments to be internally inconsistent regarding the Veteran's capacity to manage his own money, and thus, inadequate for adjudication purposes.  

Moreover, subsequent VA treatment records suggest that the Veteran's psychiatric functioning may have improved.  Specifically, a June 2014 record indicates that the Veteran was compliant with his medication, did his own banking, and cared for his mother.  An August 2014 record reflects that the Veteran lived with his mother, was compliant with his medication, and presented with a stable mood.

Given the inadequate May 2010 VA opinion, the medical evidence suggesting that the Veteran's current condition may not be as severely disabling as reflected in the May 2010 VA examination report, and given that nearly five years have passed since he was last examined, the Board finds that a new competency examination is warranted.  See 38 C.F.R. § 3.353(c).

As the case is being remanded, efforts should also be undertaken to ensure that the Veteran's complete VA treatment records and all other records pertinent to the claims still on appeal are obtained.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertaining to the claims on appeal.

2.  Then, afford the Veteran a VA examination to determine the current nature and severity of the service-connected low back disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include for rating any associated neurological impairment.  The rationale for all opinions expressed must be provided.

3.  After completing all necessary records development, afford the Veteran a VA examination by an examiner with sufficient expertise to determine whether he is competent to handle the disbursement of his VA funds.  All pertinent evidence of record should be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Based on the results of the examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran is competent to handle the disbursement of VA funds.  In providing the requested opinion, the examiner must consider and discuss the May 2010 VA mental disorders examination report.  

A rationale for any opinion offered must be provided. 

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655.  In the event that the Veteran does not report for one or both of the aforementioned examinations, documentation showing that he was properly notified of the examination(s) must be associated with the record.
 
4.  Undertake any other indicated development.

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


